In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated September 28, 2006, which, inter alia, in effect, directed that any custody proceeding concerning the subject child take place in the Family Court, Queens County, in which a neglect proceeding concerning the subject child was pending against the mother, and dismissed the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
During the pendency of the appeal, the father commenced a custody proceeding in the Family Court, Queens County, seeking, as he did in the instant proceeding, custody of the subject child. Under the particular circumstances of this case, the father’s appeal must be dismissed as academic (see Matter of Siberio v Siberio, 208 AD2d 994 [1994]). Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.